Fourth Court of Appeals
                                        San Antonio, Texas
                                    MEMORANDUM OPINION
                                            No. 04-21-00080-CV

                                             Michelle ADAME,
                                                 Appellant

                                                       v.

                                                Arturo DIAZ,
                                                  Appellee

                       From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 2020CV04024
                              Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Chief Justice
                   Patricia O. Alvarez, Justice
                   Lori I. Valenzuela, Justice

Delivered and Filed: May 5, 2021

DISMISSED AS MOOT

           This is an appeal in a forcible detainer action in which the county court signed a judgment of

possession in favor of appellee on February 5, 2021. A review of the clerk’s record shows the county

clerk issued a writ of possession seeking to enforce that judgment on February 10, 2021.

           The only issue in a forcible detainer action is the right to actual possession of the property. See

TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d 782, 785

(Tex. 2006); see also TEX. PROP. CODE §§ 24.001-.002. A judgment of possession in such an action

determines only the right to immediate possession and is not a final determination of whether an
                                                                                        04-21-00080-CV


eviction is wrongful. Marshall, 198 S.W.3d at 787. When a forcible detainer defendant fails to file a

supersedeas bond in the amount set by the county court, the judgment may be enforced and a writ of

possession may be executed, evicting the defendant from the property. See TEX. PROP. CODE § 24.007;

TEX. R. CIV. P. 510.13; Marshall, 198 S.W.3d at 786. If a forcible detainer defendant fails to supersede

the judgment and loses possession of the property, the appeal is moot unless she (1) timely and clearly

expressed her intent to appeal and (2) asserted “a potentially meritorious claim of right to current,

actual possession of the [property].” See Marshall, 198 S.W.3d at 786-87.

       The clerk’s record does not indicate appellant filed a supersedeas bond and it is unclear whether

the writ of possession was executed. On March 9, 2021, we ordered appellant to file a written response

no later than March 19, 2021 explaining whether the writ of possession was executed and why this

appeal should not be dismissed as moot. Appellant did not respond. Accordingly, we dismiss this

appeal as moot.

                                                   PER CURIAM




                                                  -2-